Exhibit 10.09

 

VERSANT CORPORATION

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) is entered into as of
                           between Versant Corporation, a California corporation
(the “Company”), and
                                                (“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors,
officers and other agents the most capable persons available; and

 

WHEREAS, Indemnitee is a director, officer and/or other agent of the Company,
and both the Company and Indemnitee recognize the risk of litigation and other
claims being asserted against such person; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability and to enhance Indemnitee’s continued and effective service
to the Company, the Company desires to provide for the indemnification of, and
the advancing of expenses to, Indemnitee to the fullest extent permitted by law,
subject to certain very limited exceptions, as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the above premises and the promises set
forth herein, the parties hereto agree as follows:

 

1.                                      Certain Definitions.  As used in this
Agreement, the capitalized terms listed below shall have the meanings ascribed
to them as follows:

 

1.1                                 Board.  The Board of Directors of the
Company.

 

1.2                                 Expenses.  Any expense, liability, or loss,
including attorneys’ fees, judgments, fines, ERISA excise taxes and penalties,
amounts paid or to be paid in settlement, any interest, assessments, or other
charges imposed thereon, and any federal, state, local, or foreign taxes imposed
as a result of the actual or deemed receipt of any payments under this
Agreement, paid or incurred in connection with investigating, defending, being a
witness in, or participating in (including on appeal), or preparing for any of
the foregoing, in any Proceeding relating to any Indemnifiable Event.

 

1.3                                 Indemnifiable Event.  Any event or
occurrence that takes place either prior to or after the execution of this
Agreement, related to the fact that Indemnitee:

 

(a)                                  is or was a director, officer or other
agent of the Company; or

 

(b)                                 while a director, officer or other agent of
the Company is or was serving at the request of the Company as a director,
officer, employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, joint venture, employee benefit plan, trust, or other
enterprise; or

 

--------------------------------------------------------------------------------


 

(c)                                  was a director, officer or other agent of a
foreign or domestic corporation that was a predecessor corporation of the
Company or was a director, officer, employee, trustee, agent, or fiduciary of
another enterprise at the request of such predecessor corporation; and

 

related to anything done or not done by Indemnitee in any such capacity, whether
or not the basis of the Proceeding is alleged action in an official capacity
while serving as described in clauses (a) through (c) above.

 

1.4                                 Proceeding.  Any threatened, pending, or
completed action, suit, or proceeding, or any inquiry, hearing, or investigation
that Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative or other.

 

2.                                      Agreement to Indemnify.  In the event
Indemnitee was, is, or becomes a party to, or witness or other participant in,
or is threatened to be made a party to, or witness or other participant in, a
Proceeding by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify Indemnitee from and against any and all Expenses to the
fullest extent permitted by law, as the same exists or may hereafter be amended
or interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were permitted prior thereto).  The rights
to receive indemnification and the advancement of Expenses under this Agreement
are not exclusive of any other rights which Indemnitee may be entitled or
subsequently entitled under any statute, the Company’s Articles of Incorporation
or Bylaws, by vote of the shareholders or the Board, or otherwise.  To the
extent that a change in applicable law (whether by statute or judicial decision)
or the Bylaws permits greater indemnification than is currently provided for an
Indemnifiable Event, Indemnitee shall be entitled to such greater
indemnification under this Agreement.

 

2.1                                 Partial Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for a portion of Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such Expenses
to which Indemnitee is entitled.

 

2.2                                 Contribution.  If the Indemnitee is not
entitled to the indemnification provided in this Agreement for any reason, then
in respect of any threatened, pending or completed Proceedings in which the
Company is jointly liable with the Indemnitee (or would be if joined in such
Proceedings), the Company shall contribute to the amount of Expenses payable by
the Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such Proceeding arose and (ii) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the Indemnifiable Events which resulted in such Expenses, as
well as any other relevant equitable considerations.  The relative fault of the
Company on the one hand and of the Indemnitee on the other hand shall be
determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such Expenses.  The Company agrees that it would not
be just and equitable if contribution pursuant to this section 

 

2

--------------------------------------------------------------------------------


 

were determined by pro rata allocation or any other method of allocation which
does not take account of the foregoing equitable considerations.

 

2.3                                 Mandatory Indemnification.  Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits (within the meaning of Section 317(d) of the California
Corporations Code) in defense of any Proceeding relating in whole or in part to
an Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.

 

3.                                      Expense Advances.

 

3.1                                 Advance of Expenses to Indemnitee.  Expenses
incurred by Indemnitee in any Proceeding for which indemnification may be sought
under this Agreement shall be advanced by the Company to Indemnitee within 30
days after receipt by the Company of a statement or statements from Indemnitee
requesting such advance and reasonably evidencing the Expenses incurred by
Indemnitee (an “Expense Advance”).  If it is ultimately determined by a final
judicial decision (from which there is no right of appeal) that Indemnitee is
not entitled to be indemnified by the Company, Indemnitee hereby agrees to repay
any amounts advanced by the Company under this Section 3.  Indemnitee agrees to
execute any further agreements regarding the repayment of Expenses as the
Company may reasonably request prior to receiving any such advance.

 

3.2                                 Exceptions.  Notwithstanding Section 3.1,
the Company shall not be obligated for any Expense Advance under this Section 3
for any expenses incurred by the Indemnitee to the extent such arise from a
lawsuit filed directly by the Company against the Indemnitee if an absolute
majority of the members of the Board reasonably determines in good faith, within
forty-five (45) days of Indemnitee’s request to be advanced expenses, that the
facts known to them at the time such determination is made demonstrate clearly
and convincingly that the Indemnitee acted in bad faith.  The Company may not
avail itself of this Section 3.2 as to a given lawsuit if, at any time after the
occurrence of the activities or omissions that are the primary focus of the
lawsuit, the Company has undergone a change in control.  For this purpose a
change in control shall mean a given shareholder or group of affiliated
shareholders increasing their beneficial ownership interest in the Company by at
least 20 percentage points without advance Board approval.

 

4.                                      Notification and Defense of Proceeding.

 

4.1                                 Notice of Claim.  Indemnitee shall give
written notice to the Company promptly after Indemnitee has actual knowledge of
any Proceeding as to which indemnification may be sought under this Agreement. 
The failure of Indemnitee to give notice, as provided in this Section 4.1, shall
not relieve the Company of its obligations to provide indemnification under this
Agreement; however, the amounts to which Indemnitee may be indemnified shall be
reduced to the extent that the Company has been prejudiced by such failure.

 

4.2                                 Defense.  With respect to any Proceeding,
the Company will be entitled to participate in the Proceeding at its own expense
and, except as otherwise provided below, to the extent the Company so desires,
the Company may assume the defense thereof with counsel

 

3

--------------------------------------------------------------------------------


 

reasonably satisfactory to Indemnitee.  However, the Company shall not be
entitled to assume the defense of any Proceeding (a) brought by the Company, or
(b) as to which Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding and Indemnitee does in fact assume and conduct the defense.

 

4.2.1  If the Company assumes the defense, Indemnitee shall furnish such
information regarding Indemnitee or the Proceeding in question, as the Company
may reasonably request and as may be required in connection with the defense or
settlement of such Proceeding and shall fully cooperate with the Company in
every other respect.  Except as provided in Section 4.3 below, if the Company
assumes the defense of the Proceeding, the Company shall take all necessary
steps in good faith to defend, settle or otherwise dispose of the Proceeding.

 

4.2.2  After notice from the Company to Indemnitee of its election to assume the
defense of any Proceeding, the Company will not be liable to Indemnitee under
this Agreement or otherwise for any Expenses in excess of $10,000 subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than reasonable costs of investigation or as otherwise provided in clauses (a)
through (c) below.  Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but all Expenses related thereto in excess of
$10,000 incurred after notice from the Company of its assumption of the defense
shall be at Indemnitee’s expense, unless:  (a) the employment of counsel by
Indemnitee has been authorized by the Company; (b) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, but Indemnitee does not, in fact,
assume and conduct the defense; or (c) the Company has not, in fact, assumed and
is not conducting the defense of such Proceeding.

 

5.                                      Enforcement.  The Company expressly
confirms and agrees that it has entered into this Agreement and assumed the
obligations imposed on it hereby in order to induce Indemnitee to continue as a
director, officer or other agent of the Company, and acknowledges that
Indemnitee is relying upon this Agreement in continuing in such capacity. 
Indemnitee shall have the right to enforce his indemnification rights under this
Agreement by commencing litigation in any court in the State of California
having subject matter jurisdiction thereof and in which venue is proper. 
Likewise, the Company may seek judicial determination of its obligations under
this Agreement.  The Company and Indemnitee each hereby consent to service of
process and to appear in any such proceeding.

 

5.1                                 Defenses; Burden of Proof.  It shall be a
defense to any action brought by Indemnitee or the Company concerning
enforceability of this Agreement that it is not permissible under applicable law
for the Company to indemnify Indemnitee for the amount claimed.  In connection
with any such action or any determination as to whether Indemnitee is entitled

 

to be indemnified hereunder, the burden of proof shall be on the Company.

 

5.2                                 Presumptions.  Neither the failure of the
Company (including its Board or shareholders) to have made a determination prior
to the commencement of such action that indemnification is proper under the
circumstances because Indemnitee has met the standard of conduct set forth in
applicable law, nor an actual determination by the Company (including its Board
or shareholders) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable

 

4

--------------------------------------------------------------------------------


 

standard of conduct.  For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval), conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

5.3                                 Equitable Relief.  The Company agrees that
the Company’s failure to make indemnification payments or Expense Advances to
Indemnitee shall cause irreparable damage to Indemnitee, the exact amount of
which is impossible to ascertain, and for this reason agrees that Indemnitee
shall be entitled to such injunctive or other equitable relief as shall be
necessary to adequately provide for payment or reasonably anticipated payments.

 

5.4                                 Indemnification for Expenses Incurred in
Enforcing Rights.  Except as set forth in Sections 3.2 and 6, the Company shall
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within thirty days after such request) advance such Expenses
to Indemnitee, that are incurred by Indemnitee in connection with any claim or
action asserted against or brought by Indemnitee for indemnification of Expenses
or payment of Expense Advances by the Company under this Agreement or any other
agreement or under applicable law or the Company’s Articles of Incorporation or
Bylaws now or hereafter in effect relating to indemnification for Indemnifiable
Events.  Any Expenses so paid shall be considered Expense Advances under
Section 3 above.

 

6.                                      Exceptions.  Subject only to Section 2.3
above and notwithstanding any other provision of this Agreement, the Company
shall not be obligated pursuant to the terms of this Agreement:

 

6.1                                 Claims Initiated by Indemnitee.  To
indemnify or advance expenses to the Indemnitee in connection with any
Proceeding initiated by Indemnitee unless the Company has joined in, or the
Board has consented to, the initiation of such Proceeding, or the Proceeding is
one to enforce rights under this Agreement;

 

6.2                                 Unauthorized Settlements.  To indemnify
Indemnitee to the extent Indemnitee settles or otherwise disposes of a
Proceeding or causes the settlement or disposal of a Proceeding without the
Company’s express prior written consent (which shall not be unreasonably
withheld) unless Indemnitee receives court approval for such settlement or other
disposition where the Company had the opportunity to oppose Indemnitee’s request
for such court approval;

 

6.3                                 No Opportunity to Defend.  To indemnify or
advance expenses to Indemnitee with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action unless the Company’s participation in
such Proceeding was barred by this Agreement or the court in such Proceeding;

 

6.4                                 Securities Law Actions.  To indemnify the
Indemnitee on account of any suit in which judgment is rendered against the
Indemnitee for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of the Company pursuant to the provisions of

 

5

--------------------------------------------------------------------------------


 

Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any federal, state or local statutory law;

 

6.5                                 Proceeding to Enforce Agreement.  To
indemnify or advance expenses to the Indemnitee for any expenses incurred by the
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such Proceeding was
not made in good faith or was frivolous; or

 

6.6                                 Unlawful Indemnification.  To indemnify or
advance expenses for any acts, omissions, transactions or circumstances for
which indemnification is prohibited by applicable state or federal law or until
any preconditions imposed upon, or agreed to by, the Company by or with any
court or governmental agency are satisfied.

 

7.                                      Insurance; Subrogation.  The Company
shall not be liable under this Agreement to make any payment in connection with
any claim made against Indemnitee to the extent Indemnitee has otherwise
received payment (under any insurance policy, Bylaw, or otherwise) of the
amounts otherwise indemnifiable hereunder.  In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

 

8.                                      General Provisions.

 

8.1                                 Amendment of this Agreement.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by both parties hereto.  No waiver of any of the provisions of this
Agreement shall operate as a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.  Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

 

8.2                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, spouses, heirs, and personal
and legal representatives.  The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to an Indemnifiable Event even though
Indemnitee may have ceased to serve in such capacity at the time of any
Proceeding.

 

8.3                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof.

 

8.4                                 Remedies Cumulative.  The rights and
remedies provided in this Agreement and by law shall be cumulative and the
exercise of any particular right or remedy shall not preclude the exercise of
any other right or remedy in addition to, or as an alternative to, such right or
remedy.

 

6

--------------------------------------------------------------------------------


 

8.5                                 Notices.  Any notice required or permitted
by this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery or, if mailed, upon deposit with the United States
Post Office by certified mail, return receipt requested, postage prepaid or a
nationally recognized express courier, to the address for the recipient set
forth on the signature page hereto or to such other address as the recipient
shall hereafter have noticed the sending party in the manner set forth above.

 

8.6                                 Headings.  Descriptive headings contained
herein are for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.

 

8.7                                 References.  Any reference in this Agreement
to the indemnity provisions of the Company’s Articles of Incorporation or
Bylaws, the California Corporations Code or to any applicable law shall refer to
such provisions as they shall be amended from time to time or to any successor
provision, except that any change in the Company’s Articles of Incorporation or
Bylaws shall only apply to the extent that such amendment permits the Company to
provide broader indemnification rights to Indemnitee than currently provided.

 

8.8                                 Severability.  Any provision of this
Agreement, which is unenforceable in any jurisdiction, shall be ineffective in
such jurisdiction to the extent of such unenforceability without invalidating
the remaining provisions of this Agreement, and any unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9                                 Applicable Law.  The rights and obligations
under this Agreement shall be governed by, and construed in accordance with, the
laws of the State of California applicable to contracts between California
residents made and to be performed entirely within such State.

 

8.10                           Interpretation of Agreement.  It is understood
that the parties hereto intend this Agreement to be interpreted and enforced so
as to provide indemnification and advancement of expenses to the Indemnitee to
the fullest extent now or hereafter permitted by law, except as expressly
limited herein.

 

8.11                           Counterparts.  This Agreement may be executed in
one or more counterparts, which shall together constitute one agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Indemnity Agreement has been entered into effective as
of the date first written above.

 

 

 

VERSANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Address:

6539 Dumbarton Circle

 

 

Fremont, CA 94555

 

 

 

 

 

 

INDEMNITEE:

Signature:

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------